EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on January 12, 2021, Ms. Jennifer Banigan requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 13-3402 the required fee of $ 200.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:

In claim 27, line 2, insert -- ambient – before “air”.

In claim 27, line 14, before first “air” insert --  ambient --.

In claim 27, line 14, before second “air” insert --  ambient --.

In claim 32, line 2, insert -- ambient – before “air”.

In claim 32, line 14, insert -- ambient – before “air”.

In claim 32, line 18, insert -- ambient – before “air”.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The above Examiner’s Amendment provides antecedent basis for the ambient air limitation.  The rejection under 35 USC 112 (b) is overcome thereby.
The Amendment and Remarks, filed December 13, 2021, along with the Terminal Disclaimer filed January 10, 2022, are found to be persuasive in light of the above Examiner’s Amendment.  The Terminal Disclaimer overcomes the nonstatutory double patenting rejection over US 10,308,853, and the December 13, 2021 Amendment overcomes the other nonstatutory double patenting rejections.  None of the prior art references, alone or in combination, teaches or suggests a method for reducing the GWP of an initial heat transfer fluid with the relative humidity and all other limitations presently claimed.  The species election requirement is withdrawn in view of this allowance.
The present application is being examined under the pre-AIA  first to invent provisions.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1765